Citation Nr: 0930503	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  08-01 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder (claimed as ulcers), to include as secondary to 
medication for service-connected headaches.  

2.  Entitlement to service connection for dental disorder for 
the purpose of obtaining outpatient dental treatment.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1991 to January 
1995.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions, dated in August and 
November 2005, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland Oregon that denied the 
benefits sought on appeal.  

The issue of service connection for dental disability for the 
purpose of obtaining outpatient dental treatment is addressed 
in the REMAND portion of the decision below.



FINDING OF FACT

A gastrointestinal disorder was not manifested during 
service, or within one year of separation from service, and 
is not shown to be causally or etiologically related to 
service or to a service connected disability.  



CONCLUSION OF LAW

A gastrointestinal disorder was not incurred in or aggravated 
by service, nor may a peptic ulcer be presumed to have been 
so incurred, and a gastrointestinal disorder is not 
proximately due to or the result of a service connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in September 2005, regarding the Veteran's claim for service 
connection for a gastrointestinal condition, to include as 
secondary to medication for service-connected headaches.  In 
the letter, the Veteran was notified of the evidence needed 
to substantiate the claim of service connection on a 
secondary basis, namely, evidence of a current physical and 
mental disability and evidence showing the service-connected 
disability either caused or aggravated the additional 
disability.  The Veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  

The VCAA notice did not provide the information necessary to 
substantiate service connection on a direct basis, such a 
content error is a Type One error (failure to notify the 
veteran of what evidence is needed to substantiate the 
claim).  And a Type One error has the natural effect of 
harming a claimant.  Mayfield v. Nicholson, 19 Vet. App. 103, 
121 (2005). 

A VCAA notice error is harmless unless the error affects the 
essential fairness of the adjudication.  In this case, in the 
rating decision of November 2005, a copy of which was sent to 
the Veteran, the RO notified the Veteran that service 
connection was denied and the reason for the denial.  Then in 
Statement of the Case issued to the Veteran in November 2007, 
the RO cited the pertain regulations governing a claim of 
service connection.  Thereafter the Veteran had the 
opportunity to submit additional argument and evidence. 

Having received a copy of the rating decision and a copy of 
the Statement of the Case, a reasonable person could be 
expected to understand from the notice provided what was 
needed to establish service connection.  

Because the VA provided the Veteran with reasonable notice of 
the type of evidence needed to substantiate the claim of 
service connection for a gastrointestinal disorder, the 
post-adjudicatory notice and opportunity to develop the case 
that was provided during the administrative appellate 
proceeding rendered the limited VCAA notice error 
nonprejudicial as the error did not affect the essential 
fairness of the adjudication.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and effective date of 
claim).  

To the extent that the VCAA notice, pertaining to the 
provisions for the effective date of a claim and for the 
degree of disability, was not provided in the VCAA letter, 
the notice was deficient, but as the claim of service 
connection for a gastrointestinal disorder is denied, no 
effective date or disability rating, which are the downstream 
elements of claim of service connection, following the grant 
of service connection, is assignable.  Therefore the limited 
content error in the VCAA notice as to these downstream 
elements does not affect the essential fairness of the 
adjudication of the claim of service connection, and error is 
nonprejudicial. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, the VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The RO has obtained 
service treatment records, VA records, private records and 
afforded the Veteran a VA examination in August 2007.  The 
examiner indicated that the Veteran failed to report for 
diagnostic test to include gastrointestinal (GI) series and 
CBC.  As the record does not show good cause for the 
Veteran's failure to the report for the tests, they were not 
rescheduled.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

Principles of Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as a peptic ulcer, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

Factual Background

Service treatment records show that in July 1993, the Veteran 
complained of diarrhea.  In August 1993, he had an assessment 
of gastroenteritis.  On separation examination, there were no 
noted gastrointestinal abnormalities.  

Private medical records show that in April 2000, the Veteran 
had an assessment of viral syndrome with headaches, diarrhea 
and upset stomach.  In December 2001, the examiner noted he 
had H. pylori associated gastritis in 1999, and was currently 
experiencing a lot of dyspepsia due to the Ibuprofen he was 
taking for his headaches.  The assessment was gastritis, 
possible recurrent H. pylori.  In February 2002, the Veteran 
had stomach and reflex problems due to the Ibuprofen he was 
taking for his headaches; in April 2002 he had a diagnosis of 
dyspepsia.  In May 2006, his physician indicated he had a 
history of non-steroidal anti-inflammatory drug induced 
gastritis and was currently taking Ranitidine for chronic 
acid reflux.  

On VA examination for the spine in July 2005, the examiner 
noted the Veteran was taking Ibuprofen for neck pain.  

On VA examination in August 2007, the Veteran reported 
feeling very ill once a month from his stomach disease.  He 
stated he woke up once a night with stomach burning pain in 
his upper abdomen.  Precipitating factors could be related to 
food.  Physical examination shows no weight loss or gain, no 
signs of anemia and no tenderness or palpation of abdomen.  
The Veteran indicated he took 800 milligrams of Ibuprofen 
twice a week for headaches.  

The examiner noted that upper GI series and CBC were ordered 
to determine whether the Veteran had bleeding ulcers or 
active gastritis, however the Veteran failed to come to the 
appointment.  

The diagnosis was gastric irritation by subjective history.  
The examiner commented that she was unable to document 
gastritis without testing, however if gastritis was present 
it would be less likely than not related to the Ibuprofen the 
Veteran took for headaches.  The rationale for the opinion 
was that the Veteran was previously treated for H, pylori, 
which is a known cause of gastritis and acid reflux disease, 
and has been on medication for some time.  Additionally, the 
800 milligrams of Ibuprofen the Veteran took with food was 
not likely a significant amount to sustain irritability in a 
normal GI tract.  

Analysis

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show.  
The Veteran should not assume that the Board has overlooked 
pieces of evidence that are not specifically discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  
The law requires only that the Board provide reasons for 
rejecting evidence favorable to the appellant.

The service treatment records show that in July 1993, the 
Veteran complained of diarrhea and in August 1993, had an 
assessment of gastroenteritis.  There was no finding of a 
gastrointestinal disorder on separation examination.  After 
service, a gastrointestinal disorder, H. pylori associated 
gastritis, was first documented in 1999, approximately four 
years after service.  The absence of documented complaints 
indicative of a gastrointestinal condition from 1995 to 1999 
weighs against the claim that a gastrointestinal condition, 
first documented in 1999, is related to service on the basis 
of continuity of symptomatology.  38 C.F.R. § 3.303(b).

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify a 
chronic gastrointestinal disability and sufficient 
observation to establish chronicity during service, and as 
chronicity in service is not adequately supported by the 
service treatment records, as there was one isolated 
complaints over a four year period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.

The absence of continuity of symptoms from 1995 to 1999 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the Veteran's entire medical history, including a 
lengthy period of absence of complaints.).  The absence of 
medical evidence of continuity of symptomatology outweighs 
the any claim of continuity, rendering the lay evidence less 
probative than the medical evidence on the question of 
continuity of symptomatology.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  

Further, the absence of symptoms of a gastrointestinal 
condition constitutes negative evidence.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (Negative 
evidence is to be considered.).  Here, the evidence of 
continuity fails not because of the lack of medical 
documentation, rather the assertions of continuity are not 
credible and less probative than the negative evidence as 
service treatment records from August 1993 to January 1995 
contain no complaint, diagnosis, finding, or history of a 
gastrointestinal disorder.  The Veteran's silence as to a 
gastrointestinal disorder, when otherwise affirmatively 
speaking of his health problems, including his medical 
history, constitutes negative evidence.  

After service, there is no evidence of any gastrointestinal 
condition until 1999.  For this reason, service connection 
for a gastrointestinal condition based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is not established. 

A gastrointestinal condition is not a condition under case 
law where lay observation has been found to be competent to 
establish a diagnosis or the determination as to the presence 
of the disability, therefore the diagnosis or presence of the 
disability is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where the determinative question involves a medical 
diagnosis, not capable of lay observation, competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical diagnosis or medical opinion. 38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
there is no medical evidence of a causal association or 
causal link between a gastrointestinal disorder and an 
established injury or disease of service origin.

As the Board may consider only independent, competent medical 
evidence to support its findings as to a medical diagnosis, 
not capable of lay observation, or as to medical causation, 
and as there is no favorable competent medical evidence that 
a gastrointestinal condition is related to an injury or 
disease or event of service origin, the preponderance of the 
evidence is against the claim on a direct basis, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

On the claim of whether a gastrointestinal disorder is 
proximately due to or the result of service-connected 
headaches, the question posed is whether the gastrointestinal 
disorder was caused by or aggravated by (permanently made 
worse) the medication for the service-connected headaches.  
38 C.F.R. § 3.310(a).  

To the extent the Veteran asserts that there is an 
association between his gastrointestinal disorder and the 
medication for his service-connected headaches, where as 
here, there is a question of medical causation, where a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159. 

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  For this reason, the Board rejects the 
Veteran's statements as competent evidence to substantiate 
the claim of secondary service connection.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As for the medical evidence of record addressing medical 
causation, the favorable evidence consists of private records 
dated in December 2001, February 2002 and May 2006 indicating 
the Veteran was having stomach and reflex problems due to the 
Ibuprofen he was taking for his headaches.  The VA 
examination in August 2007 opposes the claim.  

With regard to medical opinions, the credibility and weight 
to be attached to a medical opinion are within the Board's 
province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Greater weight may be placed on one 
opinion over another depending on factors such as reasoning 
employed and whether the examiner was informed of the 
relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 
(2008).  Among the factors for assessing the probative value 
of a medical opinion are the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Considering the relative merits of the analytical findings 
and the details of the opinions, the Board places more weight 
on the unfavorable VA opinion because the opinion is 
supported by a rationale, detailed and consistent with other 
evidence of record.  The Board rejects the favorable private 
medical evidence as no reasoning or rationale was provided 
for the conclusions reached.  A mere conclusion statement is 
insufficient to allow the Board to make an informed decision 
as to the weight to assign to the medical statement.  Stefl 
v. Nicholson, 21 Vet. App. 120, 125 (2007).  Conversely, the 
VA opinion was based on medical principles and applied to the 
facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 
295 (2008).  The examiner considered the nature of the 
disability, the Veteran's history and relevant longitudinal 
complaints and proffered an opinion which concluded that the 
Veteran has a history of H, pylori, which is a known cause of 
gastritis and acid reflux disease, and the 800 milligrams of 
Ibuprofen the Veteran took for his headaches was not likely a 
significant quantity to sustain irritability in the GI tract.  

As the Board may consider only competent medical evidence to 
support its finding as to a question involving medical 
causation, where lay assertion on medical causation is not 
competent evidence, the preponderance of the evidence is 
against the claim for the reasons articulated, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).





ORDER

Service connection for a gastrointestinal disorder, to 
include as secondary to medication for service-connected 
headaches is denied.


REMAND

In a rating decision in August 2005, the RO denied service 
connection for dental treatment purposes due to dental 
injury.  In May 2006, the Veteran filed a timely Notice of 
Disagreement.  A statement in July 2007 and a conference 
report in July 2007 indicate the Veteran withdrew his claim 
for service connection for dental injury as he was not 
claiming compensation but dental treatment through the VA.  
Therefore the Veteran's claim for service connection for 
dental disability for outpatient treatment remains in 
appellate status and a statement of the case, conforming to 
38 C.F.R. § 19.29 is needed. 

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The RO/AMC should furnish the Veteran and 
his representative a Statement of the 
Case on the claim for service connection 
for dental disorder for the purpose of 
obtaining outpatient dental treatment.  
The Veteran and his representative should 
be clearly advised of the need to file a 
Substantive Appeal if the Veteran wishes 
to complete an appeal from this 
determination.  

The purpose of this REMAND is to obtain additional 
development, specifically to comply with the holding of the 
Court in Manlincon v. West, 12 Vet. App. 238 (1999), and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


